Opinion issued April 28, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00297-CV
———————————
in re Derrick Harvey, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator, Derrick Harvey, has filed a pro se petition for writ
of mandamus, complaining that the trial court refuses to rule on motions filed
and requests made by relator in the underlying delinquent tax lawsuit.[1]  We deny
the petition.


 
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Alcala and Bland.
 




[1]
          The underlying lawsuit is North Forest Independent School District v.
The Unknown Heirs of Lou Anna Harvey, Deceased, No. 2009-75064 in the 270th
District Court of Harris County, Texas, the Honorable Brent Gamble presiding.